Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 is missing a period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0296681 to Gaskin et al.
Regarding claim 1, Gaskin et al. discloses a medical device (breast pump 200d, 200e, 200f; see Figs. 8-10) comprising: 
a reservoir for holding a fluid (breast); 
a conduit (channel 230d, 230e, 230f) for dispensing the fluid from the reservoir (breast); and 
a spectroscopy device (sensor 335, 345, 350; which can be a spectroscopic sensor, see paragraph 45) for examining the fluid (spectroscopically measure the presence of certain compounds in a volume of breast milk; paragraphs 45, 67 and 70).
Regarding claim 2, Gaskin et al. discloses the claimed invention as discussed above concerning claim 1, and Gaskin et al. further discloses that the spectroscopy device (at least sensors 335 and 350) is a first spectroscopy device located at a first position relative to the conduit (light beam emitter located on left hand side of channel 230d/capacitive plate on left hand side of channel 230f), and wherein the medical device (breast pump 200d, 200f) further comprises a second spectroscopy device for examining the fluid located at a second position relative to the conduit (light beam receiver located on right hand side of channel 230d/ capacitive plate on right hand side of channel 230f) (paragraphs 45, 67 and 70).
Regarding claim 3, Gaskin et al. discloses the claimed invention as discussed above concerning claim 1, and Gaskin et al. further discloses that the spectroscopy device (sensors 335, 345 and 350) comprises: a transmitter element to transmit a beam of energy toward the fluid (light beam emitter located on left hand side of channel 230d/camera signal emitter on left hand side of channel 230e/capacitive plate on left hand side of channel 230f); and a receiver element to receive a signal produced in response to interaction of the beam of energy with the fluid (light beam receiver located on right hand side of channel 230d/camera capture element on left hand side of channel 230e/capacitive plate on right hand side of channel 230f), and wherein the medical device further comprises an identifier element coupled to the receiver element to analyze the signal to identify the fluid (processing unit 400d/400e/400f (paragraphs 66, 68, 69, 70 and 71); spectroscopically measure the presence of certain compounds in a volume of breast milk; paragraphs 45and 67).

Regarding claim 7, Gaskin et al. discloses a method for identifying a fluid (certain compounds in a volume of breast milk; paragraphs 45 and 67) for delivery to a body of a user (to a baby in need of milk), the method comprising: 
transmitting a beam of energy (infrared; paragraph 65) into contact with the fluid (paragraphs 65-67); 
receiving a signal associated with interaction of the beam of energy with the fluid (paragraphs 65-67; and see Figs. 8 and 10); and 
spectroscopically analyzing the signal to identify the fluid (spectroscopically measure the presence of certain compounds in a volume of breast milk; paragraphs 45 and 67). 
Regarding claim 8, Gaskin et al. discloses the claimed invention as discussed above concerning claim 7, and Gaskin et al. further discloses spectroscopically analyzing the signal to identify the fluid comprises performing absorptive spectroscopic analysis (paragraphs 45 and 67).
Regarding claim 9, Gaskin et al. discloses the claimed invention as discussed above concerning claim 7, and Gaskin et al. further discloses spectroscopically analyzing the signal to identify the fluid comprises performing reflectance spectroscopy analysis (paragraphs 45 and 67).
Regarding claim 10, Gaskin et al. discloses the claimed invention as discussed above concerning claim 7, and Gaskin et al. further discloses spectroscopically analyzing the signal to identify the fluid comprises using UV/NIR/IR spectroscopy (paragraphs 45, 65 and 67).
Regarding claim 12, Gaskin et al. discloses the claimed invention as discussed above concerning claim 7, and Gaskin et al. further discloses that transmitting the beam of energy comprises transmitting a beam of infrared light or near infrared light (paragraph 65).
Regarding claim 13, Gaskin et al. discloses the claimed invention as discussed above concerning claim 7, and Gaskin et al. further discloses that interaction with the fluid includes absorption (paragraph 67), reflection (paragraph 67), and/or refraction of portions of the beam of energy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaskin et al.
Regarding claim 4, Gaskin et al. discloses the claimed invention as discussed above concerning claim 3, and Gaskin et al. further discloses identifier elements (processing unit 400d/400e/400f) and that the system includes a memory (paragraph 78) for using code that is storable upon storage media and computer readable media, and executable by one or more processors of a computer system (paragraph 78). 
Gaskin et al. does not expressly disclose that the identifier element is coupled to a memory storing data associated with selected fluids for comparison with detected characteristics of the signal.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the identifier element (processing unit 400d/400e/400f)  is coupled to the memory (paragraph 78 suggests that the memory contains code that is  executable by one or more processors of the computer system) and that the memory stores data associated with selected fluids for comparison with detected characteristics of the signal (paragraph 45 expressly indicates that the sensor spectroscopically measures the presence of certain compounds in a volume of breast milk; paragraph 45 – and it would have been obvious to one of ordinary skill in the art that data associated with selected fluids for comparison with detected characteristics of the signal are stored in the device memory).
Regarding claim 5, Gaskin et al. teaches the claimed invention as discussed above concerning claim 4, and Gaskin et al. further teaches that the transmitter element is located at a first side of the conduit (light beam emitter located on left hand side of channel 230d/capacitive plate on left hand side of channel 230f), and the receiver element is located at a second side of the conduit opposite the first side (light beam receiver located on right hand side of channel 230d/capacitive plate on right hand side of channel 230f) (Figs. 8 and 10).
Regarding claim 6, Gaskin et al. teaches the claimed invention as discussed above concerning claim 4, and Gaskin et al. further teaches that the transmitter element is located at a first side of the conduit (camera signal emitter on left hand side of channel 230e), and the receiver element is located at the first side of the conduit (camera capture element on left hand side of channel 230e) (Fig. 9 and paragraph 68).
Regarding claim 11, Gaskin et al. discloses the claimed invention as discussed above concerning claim 7, and Gaskin et al. further discloses that spectroscopically analyzing the signal to identify the fluid comprises identifying a spectral signature of the fluid (paragraphs 45 and 67) and Gaskins et al. further discloses that the system includes a memory (paragraph 78) for using code that is storable upon storage media and computer readable media, and executable by one or more processors of a computer system (paragraph 78).
Gaskin et al. does not expressly state comparing the spectral signature to a library of known spectral signatures.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the spectral signature of the fluid detected by the sensors (per paragraph 45) of the device and method of Gaskin et al. is compared to a library of known spectral signatures (stored in the memory, for example), since this would be reasonable and logical processing that must be performed by the processing unit (400d/400e/400f) in order to spectroscopically measure the presence of certain compounds in a volume of breast milk (paragraphs 45and 67).

Allowable Subject Matter
Claims 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783